TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00727-CV


Loretta Jones, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-06-002820, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


O R D E R
PER CURIAM
	The trial court signed its termination order on November 13, 2007.  Appellant filed
her notice of accelerated appeal on December 3, 2007, and on December 12, the trial court found that
the appeal was frivolous, appointing counsel for the limited purpose of appealing that determination. 
The clerk's record was filed in this Court on December 27, 2008, and the portion of the reporter's
record prepared by Albert Alvarez was filed on April 16, 2008.  Reporter Cathy Mata's portion of
the record has not yet been filed.  On June 2, 2008, we sent Mata notice that her portion of the record
was overdue and asked her to file the record by June 17 or provide an explanation of the delay and
an estimate of when the record would be filed.  On July 9, 2008, we received a request from Mata,
dated July 2, asking for an extension until October 3, 2008, a ninety-three day extension.  On July
15, we granted Mata's request in part, ordering the record to be filed by August 14.  See Tex. Fam.
Code Ann. § 263.405(f), (g) (West Supp. 2007) (in appeal from termination order, record must be
filed 60 days after order is signed unless court denies request for free record; in appeal from finding
that appeal is frivolous, record of hearing must be filed without advance payment within 10 days of
court's decision); see also Tex. R. App. P. 35.1(b) (in accelerated appeal, record must be filed ten
days after notice of appeal is filed).  Through no fault of hers, Mata never received the July 15 order. 
On August 27, Mata informed this Court that she could have the record prepared by September 19. 
We therefore order Mata to prepare and file the record related to the trial court's finding of
frivolousness no later September 19, 2008.  No further extensions will be granted.

Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   September 4, 2008